DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2022 has been entered.
 
Claims Status
	Claims 2 and 3 are cancelled.  Claim 1 is amended.  Claims 4 and 5 are newly added.   Claims 1, 4, and 5 are now pending.

Priority
	As noted in the advisory action, the Office believes based on the limitations recited that the effective filing date of this application is 4/26/2021.



Response to Arguments
Applicant’s arguments, see pg. 1, filed 9/13/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sazonov et al. (US 2018/0242908).
The objections to claims 1 are withdrawn in view of the amendments to the claims.
The objections to claims 2 and 3 are withdrawn in view of the cancellation of the claims.
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claim 3 is withdrawn in view of the cancellation of the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sazonov et al. (US 2018/0242908) in view of Bates et al. (US 11327310, previously cited) and Cook et al. (US 2017/0259167) as evidenced by ResearchGate.net (https://www.researchgate.net/figure/Human-field-of-vision-A-horizontal-angle-of-view-and-B-vertical-angle-of-view_fig3_344509899 - this site references a drawing from 1979 publication from Panero and Zelnik; see attached website printout, previously cited).
Regarding claim 1, Sazonov et al. disclose an eyewear for measuring food consumption (see Abstract and Fig. 14 which shows the eyewear) comprising: 
An eyewear frame configured to be worn by a person wherein the eyewear frame further comprises a sidepiece (see Fig. 14, the sidepiece can be interpreted as either of the arms of the eyeglasses); 
a camera on the eyewear frame which is configured to record food images when activated (Fig. 17 shows a camera module, [0045] states that the camera captures images of food being eaten); 
a chewing sensor on the eyewear frame which detects when the person eats, wherein the chewing sensor is located posterior to the camera (chewing sensor 1508 in Fig. 15A and [0058] discussion of 1508, 1508 is located behind the camera on the sidepiece), and 
a data processor (1308, Fig. 13) configured to process data from the chewing sensor (see [0059] where the signal from 1508 is used to detect muscle movements related to eating), wherein the camera is activated to record food images when data from the chewing sensor processed by the data processor indicates that the person is eating (see end of [0045]).  
Sazonov et al. do not expressly disclose wherein the focal direction of the camera is directed forward and downward at an angle within the range of 30 to 90 degrees relative to a longitudinal axis of the sidepiece (the camera is shown tilted down though).  However, the placement of the camera with the claimed focal direction is known in the smart eyewear arts.  Bates is directed towards an eyewear device (see Abstract and Fig. 1A), and is also concerned with recording images in the direction of the view of the wearer.  Fig. 1A shows the eyewear with a sidepiece 121 and a camera 130.  Bates states that the camera 130 faces forwards to be aligned more or less with the direction of view of a wearer of the smart glasses (col. 4, second to last paragraph).  It is well known that an average person’s field of view includes vertical field of view (FOV) that encompasses a direction includes a range that falls within the 30-90 degrees relative to the longitudinal axis of the sidepiece limitation as evidenced by the ResearchNet webpage that is attached to this Office Action.  Thus, the camera of Bates would have the capability of recording the view of the wearer which includes at least some of the claimed angle range limitation.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Sazonov et al. to include the claimed focal direction as taught by Bates as evidenced by ResearchGate.net for recording food intake because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Sazonov do not disclose the eyewear comprises a spring, compressible foam, or an inflatable chamber on the eyewear frame where the chewing sensor is held in contact with the person’s head by the spring, compressible foam, or inflatable chamber.  Sazonov et al. do disclose that food consumption can be detected by analyzing electrical potentials (see [0050]).  Cook et al. teach a device for detecting electrical signals from the body including EMG signals relating to jaw muscle movement ([0041]).  The signals are collected using electrodes and Cook et al. teach the use of spring loaded electrodes ([0090]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Sazonov et al.’s electrical potential chewing detection sensor to use spring loaded electrodes as taught by Cook et al. on the sidepiece because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Regarding claim 4, Sazonov et al. disclose wherein the chewing sensor is on the sidepiece (see Fig. 15B where 1508 is on the sidepiece 1501).
Regarding claim 5, Sazonov et al. do not disclose wherein the chewing sensor protrudes inward between 1/8" and 1" from the sidepiece toward the person's head.  However, the Office believes the exact specification for distance in this limitation amounts to routine optimization.  Sazonov et al. teach that the food sensor can operate my measuring movement, sounds of chewing, or electrical potentials from jaw muscle activation. Every sensor has a specific way of operating and determining the distance to operate effectively would amount to routine optimization in order to collect accurate data.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Sazonov et al. to include the claimed distance limitation because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
Claims 1, 4, and 5 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/Examiner, Art Unit 3791                                


/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791